 In the Matter of SIDNTY BLUMENTHAL & CO., INC.andTEXTILEWORKERS ORGANrZING COAIMi'I I'EECase No. R-1299.DecidedApril 6,1969TextileManufacturingIndustry-InvestigationofRepresentatives:con-troversy concerning representation of employees:refusal by employer to haveunion cards checked against pay roll by State and Federal Labor Agenciesauthorizing union to act as bargainingagent-Unit Appropriate for CollectiveBargaining:production and maintenance employees,excluding clerical andsupervisory employees,leadmen, foremen,watchmen,technicaland pro-fessional employees,truck drivers,and mechanics;agreement asto-ElectionOrdered-Certificationn,ofRepresentatives.Mr. Millard L. Midonick,for the Board.Porter & Taylor,byMr. F. C. Taylor,of New York City, for theCompany.Mr. John J.Abt, of New York City, for the T. W. O. C.Mr. Roscoe L. Barrow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 4, 1938, Textile Workers Organizing Committee,herein called the T. W. O. C., filed with the Regional Director forthe Second Region (New York City) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Sidney Blumenthal & Co., Inc., herein called theCompany, in the Company's plant at Shelton, Connecticut, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On January 30, 1939, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.12 N. L. It. B., No. 13.108 SIDNEY BLUMENTHAL & CO., INC.109On February 16, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served on the Company and theT.W. O. C. Pursuant to the notice a hearing was held on February28 and March 1, 1939, at Shelton, Connecticut, before Charles E.Persons, the Trial Examiner duly designated by the Board.TheBoard, the Company, and the T. W. O. C. were represented bycounsel; all participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner, and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Companyis a New York corporation which maintains fac-tories, warehouses,or branch offices in several States. It is engagedin the manufacture,sale, and distribution of pile fabrics.The prin-cipal raw materials used in the manufacture of pile fabrics are mo-hair,wool,cotton, sills,and rayon.The Company has about 1,000trade-marks,many of which are registered with the Federal Govern-ment for use in interstate commerce.At the Shelton, Connecticut,plant, which is the only one involvedin this proceeding,weaving, dyeing,finishing, and printing of pilefabrics is done.Of approximately 2,000,000 pounds of textile fabricspurchased by the Company during the last 6 months of 1938, nearly100 per cent were shipped from points outside of Connecticut to theShelton plant.During this salve period,of approximately 3,000,000yards of pile fabrics manufactured at the Shelton plant, nearly 100per cent were shipped to points outside of Connecticut.The partieshave stipulated that the Company is engaged in commerce within themeaning of Section 2(6) of the Act.In November 1938 the employees of the Shelton plant numbered1,160, of whom approximately 970 were production and maintenanceemployees.II.THE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership all production and maintenance employees of the Com- 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany, excluding supervisors,foremen, foreladies,billing clerks, clerks,professional and technical employees,watchmen,truckdrivers, andmechanics.ITT.TIIE QUESTION CONCERNING REPRESENTATIONIn 1937 the T. W. O. C. began to organize the employees of theShelton plant. In September 1938 it claimed that a majority of theemployees had designated the T. W. O. C. as bargaining repre-sentative, and a conference was had with officials of the Company.The T. W. O. C. agreed to let the Deputy Commissioner of Labor ofConnecticut and a conciliator from the United States DepartmentofLabor check the pay roll against the cards authorizing theT.W. O. C. to act as bargaining agent, but this was not agreeableto the Company. On November 4, 1938, the T. W. O. C. filed itspetition herein.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF TILE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing it was agreed that the appropriate unit should beplant-wide, consisting of production and maintenance employees, ex-cluding supervisors, foremen, foreladies, clerks, billing clerks, pro-fessional and technical employees, watchmen, truck drivers, andmechanics.During the hearing there was controversy as to the status of cer-tain lead men in the Finishing Department, certain clearical workersand certain workers in the "M. S. R. & Shipping Department" whosedutieswere partially clerical, and certain dispatch clerks in theFinishing, Piece Dye, Paddle Dye and Drug Room, and WeavingDepartments.However, at the conclusion of the hearing the partiesagreed that the lead men were supervisory employees and that thedisputed clerks, who were employed in production departments, werein the same category as clerks in clerical departments. It was also SIDNEY BLUMENTHAL & CO., INC.111agreed that the disputed workers in the "M. S. R. & Shipping De-partment" were to be excluded.We see no reason for disturbingthis agreement;the above-described employees will be excluded.No agreementwas reached as to the status of Charles DeWitt.DeWitt is a grinder in the Finishing Department. The Companydesireshis inclusion and the T. W. 0. C. his exclusion.The recordshowsthat DeWitt tells the men under him when and when not toreportfor work and works with them in a supervisory capacity.Weshall excludehim from the unit.We find that the production and maintenance employees of theShelton plant, excluding clerical and supervisory employees, leadmen, foremen,foreladies, watclunen, technical and professional em-ployees, truck drivers, and mechanics, constitute a unit appropriatefor purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of the right to self-organizationand to collective bargaining and otherwise effectuate thepoliciesof the Act.VI. TILE DE'I'ERMINA'1'ION OF REPRESENTATIVESThe T. W. 0. C. claims to represent a majority of the employeesin the unit found appropriate. It did not offer proof of this claimat the hearing, however, and asked for an election by secret ballot.We find that an election by secret ballot will best resolve the questionconcerning representation.The parties stipulated at the hearing thatthe eligibility of employees to vote in an election should be deter-mined by the Company's consolidated pay roll for the period fromAugust 5 to November 4, 1938, inclusive. The parties further agreedthat employees who have voluntarily left the Company's employ orwho have been discharged for cause since November 4, 1938, shouldbe excluded.No reason appearing for departing from these eligi-bility provisions, we shall follow them in our Direction of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Sidney Blumenthal & Co., Inc., at itsShelton, Connecticut, plant, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Shelton plant,excluding clerical and supervisory employees, lead men, foremen,foreladies,watchmen, technical and professional employees, truck 112DECISIONS OF NATIONAL LABORRELATIONS BOARDdrivers, and mechanics, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virl uo of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives of employees at the Shelton, Connecticut,plant of Sidney Blumenthal & Co., Inc., for the purposes of col-lective bargaining, an election by secret ballot shall be conductedwithin fifteen (15) days from the date of this Direction of Electionunder the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all the production and maintenance em-ployees whose names appear on the Company's consolidated pay rollfor the Shelton, Connecticut, plant from August 5 to November 4,1938, inclusive, excluding clerical and supervisory employees, foremen,foreladies,watchmen, technical and professional employees, truckdrivers, and mechanics, and all employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by TextileWorkers Organizing Committee, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMay 12, 1939On April 6, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.The Direction of Election providedthat an election by secret ballot be conducted within fifteen (15)days from the date of the Direction among all the production andmaintenance employees of Sidney Blumenthal & Co., Inc., whosenames appear on the Company's consolidated pay roll for the Shelton,Connecticut, plant from August 5 to November 4, 1938, inclusive, SIDNEY BLUNIENTHAL & CO., INC.113excluding clerical and supervisory employees, foremen, foreladies,watchmen, technical and professional employees, truck drivers, andmechanics, and all employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Textile Workers Organizing Committee, affiliated with the Con-gress of Industrial Organizations, for the purposes of collectivebargaining.Pursuant to the Direction of Election, an election by secret ballotwas conducted on April 19, 1939, under the direction and supervisionof theRegionalDirector for the Second Region (New York City).On April 21, 1939, the Regional Director, acting pursuant to ArticleIII, Section 9, of National LaborRelationsBoard Rules and Regula-tions-Series1,as amended, issued an Intermediate Report on theelection, copies of which were duly served upon the parties.Noobjections or exceptions to the Intermediate Report have been filedby any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligibleto vote______________________________ 1,063Total number of ballots cast______________________________934Totalnumber of ballots counted-- _______________________916Total number of votes in favor of Textile Workers Organiz-ing Committee,C. I. O_________________________________654Total number of votes against afore-mentioned union --------262Totalnumber of blank votes______________________________0Total numberof void ballots_______________________________1Total numberof challenged votes__________________________17By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIEDthat TextileWorkers Organizing Commit-tee, affiliated with the Congress of Industrial Organizations, has beendesignated and selected by a majority of the production and mainte-nance employees of Sidney Blumenthal & Co., Inc., excluding clericaland supervisory employees, foremen, foreladies, watchmen, technicaland professional employees, truck drivers, and mechanics, as theirrepresentative for the purposes of collective bargaining and that,pursuant to the provisions of Section 9 (a) of the Act, Textile Work-ers Organizing Committee, affiliated with the Congress of IndustrialOrganizations, is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages,hours of employment, and other conditions of employment.12 N L. R. B., No. 13a.